  Case 3:19-mc-00092-X Document 4 Filed 12/06/19   Page 1 of 4 PageID 169


                   UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS


AARON RICH
                      Movant,

    v.                                     Case No. 3:19-mc-00092-X

CHAPWOOD CAPITAL                           Ancillary to Civil Action No. 1:18-cv-
INVESTMENT MANAGEMENT                      00681-RJL

                      Respondent.




     REPLY IN SUPPORT OF MOTION TO COMPEL CHAPWOOD CAPITAL
    INVESTMENT MANAGEMENT TO COMPLY WITH MOVANT’S RULE 45
                            SUBPOENA
    Case 3:19-mc-00092-X Document 4 Filed 12/06/19                Page 2 of 4 PageID 170


       Movant Aaron Rich (“Mr. Rich”) submits this Reply in support of his Motion to Compel

Chapwood Capital Investment Management’s Compliance with Movant’s Rule 45 Subpoena.

[Dkt. 1] (“Motion to Compel”). Because Chapwood Capital Investment Management

(“Chapwood”) has failed to respond to the Motion to Compel by its deadline to do so, Mr. Rich

requests that the Court consider the Motion to Compel unopposed and enter Movant’s proposed

order [Dkt. 1-2].

       Mr. Rich filed his Motion to Compel on November 12, 2019. That same day, counsel for

Mr. Rich (1) emailed a copy of the filings to Chapwood’s managing partner, Edward Butowsky, at

the email address Mr. Butowsky previously used to serve objections on behalf of Chapwood [see

Dkt. 1 at App’x 24; Aff. of Samuel Hall, Ex. A]; and (2) sent hard copies of the filings to Chapwood

via FedEx, which filings were signed for by “K. Marsh” on November 14, 2019, at 12:42pm [see

id. Ex. B].

       Local Rule 7.1(e) states that “[a] response and brief to an opposed motion must be filed

within 21 days from the date the motion is filed.” A failure to timely respond indicates lack of

opposition to such a motion. See also Flu Shots of Texas Ltd. v. Lopez, No. 3:13-CV-0144-O, 2014

WL 12584332, at *1 (N.D. Tex. Mar. 20, 2014) (“The 21-day time period has now expired, and

Plaintiff has not responded to the motion. Thus, the Court presumes that Plaintiff does not oppose

the relief sought by the motion.”).

       Here, Chapwood was required to file any response no later than December 3, 2019.

Chapwood failed to do so. As of the filing of this Reply, Chapwood has still failed to file any

response. The Court should, therefore, deem the Motion to Compel unopposed and grant the Motion

to Compel.



                                                2
Case 3:19-mc-00092-X Document 4 Filed 12/06/19    Page 3 of 4 PageID 171


  Dated: December 6, 2019




                                 /s/ Paul J. Skiermont_____________
                                 PAUL SKIERMONT (TX Bar No. 24033073)
                                 SKERMONT DERBY LLP
                                 1601 Elm Street Ste 4400
                                 Dallas, TX 75201
                                 Tel: (214) 978-6600
                                 pskiermont@skiermontderby.com


                                 SAMUEL HALL (pro hac vice pending)
                                 WILLKIE FARR GALLAGHER LLP
                                 1875 K Street NW, Washington, DC 20006
                                 Tel: (202) 303-1443 / Fax: (202) 303-2000
                                 shall@willkie.com

                                 Attorneys for Movant Aaron Rich




                                  3
   Case 3:19-mc-00092-X Document 4 Filed 12/06/19              Page 4 of 4 PageID 172


                              CERTIFICATE OF SERVICE
       The undersigned counsel certifies that on December 6, 2019, the foregoing document was

emailed to Chapwood Capital Investment Management’s managing partner, Edward Butowsky, at

ebutowsky@gmail.com. In addition, the foregoing document was sent via Federal Express to the

following address:

       Chapwood Capital Investment Management
       4965 Preston Park Blvd #100
       Plano, TX 75093



Dated: December 6, 2019

                                                  /s/ Samuel Hall___________
                                                  SAMUEL HALL




                                             4
